Title: To Thomas Jefferson from Charles Willson Peale, 11 April 1808
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum April 11th. 1808.
                  
                  The bearer Mr. James Chalmers is desireous to enter into the Army. he is of a very respectable family, and he is I believe a discreet young man, with amiable manners; has been breed to the mercantile business but at this time prefers a military life, yet does not ask for a higher office than that of Lieutenancy, I have no doubt that he will merrit promotion when he has been due time in service, and I hope will serve his Country, with which impression I have taken the liberty of recommending him to your favor; 
                  I am Dear Sir with high regard your friend
                  
                     C W Peale 
                     
                  
               